DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 11/28/22 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, the current claim set does not read on the elected embodiment.  The Examiner contacted Applicant to suggest changing the election to Species II or making claim amendments.  As noted in the attached Interview Summary, Applicant chose to change the election to Species II (Figures 3 and 4).  Claims 4 and 14 stand withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byeon (US 2007/0002640).
Regarding claims 1  and 11, Byeon discloses a power circuit, adapted for providing a programming voltage to an electronic fuse circuit, the power circuit comprising (the preamble is not given patentable weight since the body of the claim imparts no further discussion of the fuse circuit or programming thereof): a pass transistor (see Figure 5, 210 upper transistor)  of a P-type metal-oxide-semiconductor comprising a bulk electrode, a gate electrode, a source electrode receiving a system high voltage (VCORE), and a drain electrode connected to a bit line (input to 220); a bulk voltage control circuit (provider of VCORE) independently providing a bulk voltage to the bulk electrode; and a buffer circuit (200) connected to the gate electrode of the pass transistor, wherein a last-stage buffer of the buffer circuit is activated by the bulk voltage to control the pass transistor (VCORE supplies 200).
Regarding claim 2, Byeon discloses power circuit of claim 1, wherein the pass transistor is turned on during a programming operation and turned off during a reading operation, and wherein the last-stage buffer of the buffer circuit is activated by the bulk voltage to control the pass transistor during the reading operation of the electronic fuse circuit (this is drawn to the manner of operating the device and fails to impart any particular structure to the claimed pass transistor see MPEP 2114—since the transistor of Byeon can be turned on and off during various operations the structure thereof anticipates the claim.)
Regarding claim 5, Byeon discloses power circuit of claim 1, wherein the bulk voltage of the bulk voltage control circuit is the operation voltage when the system high voltage is changed into a low voltage or a floating voltage, and wherein the bulk voltage of the bulk voltage control circuit is the system high voltage when the system high voltage is higher than the operation voltage (this is drawn to the manner of operating the device and fails to impart any particular structure to the claimed pass transistor see MPEP 2114)


Allowable Subject Matter
Claims 3, 6-10 and 12-13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably disclose the features of claims in combination with those of the parent claims including the claimed structure of the bulk voltage control unit (claims 3, 13); the program voltage change operation of claims 12, 15 and 16; and the transistor circuitry of claims 6-10 and 17-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houston (US 2008/0175068) shows a bulk bias driver (see Figure 6B, section C).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824